Citation Nr: 0500490	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1977 to August 1980, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right leg disorder that is 
causally or etiologically related to service.  


CONCLUSION OF LAW

The veteran's right leg disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the December 
2002 rating decision as well as the September 2003 Statement 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reasons his claim was denied.  
In addition, the RO sent a letter to the veteran in May 2002 
in connection with his claim for service connection that 
specifically informed him of what information and evidence 
was still needed from him as well as the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  Attempts were also made to obtain treatment records 
from the Department of the Army, Moncrief Army Community 
Hospital, and Darnall Army Community Hospital; however, no 
such records were located.  The veteran was also provided the 
opportunity to testify at a July 2004 hearing before the 
Board in connection with his claim for service connection.  
The veteran and his representative have not informed the 
Board of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a right leg disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a medical opinion is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the record on appeal does not contain persuasive evidence 
that the veteran sustained an injury to the right leg in 
service.  Therefore, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

The veteran had active service from December 1977 to August 
1980.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of a right leg disorder.  More 
specifically, the veteran was afforded an enlistment 
examination in November 1977 during which no clinical 
abnormalities of the lower extremities were noted.  Nor did 
he report having a medical history of swollen or painful 
joints, cramps in his legs, broken bones, a "trick" or 
locked knee, foot trouble, or a bone, joint, or other 
deformity.  He also completed a dental patient medical 
history in May 1980 in which he denied being under the care 
of a physician at that time as well as being hospitalized in 
the previous five years.  The veteran sought treatment for 
various disorders throughout his period of service, including 
low back pain in December 1978, but none of his complaints or 
treatment pertained to his right leg.  

VA medical records dated from October 1999 to July 2002 
document the veteran's complaints, treatment, and diagnosis 
of various disorders, including his right leg pain.  In July 
2002, the reported having ongoing right leg pain since an 
accident in service.  He further indicated that he 
experienced knee and back pain after 15 minutes of "shooting 
hoops."

In his March 2003 Notice of Disagreement, the veteran related 
that he had injured his right leg during his basic training 
with Bravo Company in Fort Jackson, South Carolina in 1978.  
He indicated that he had fallen off a cliff and had used his 
legs to break the fall.  Although he purportedly hurt both of 
his legs, he had only damaged his right knee, as demonstrated 
by a bone protruding from his right leg.  The veteran was 
taken by truck to the hospital where a physician cleaned his 
wounds and wrapped his leg.  The veteran reportedly walked 
with a limp for two weeks and experienced a sharp pain in his 
legs.  The pain eventually decreased to the point where he 
only felt it two or three times a year.  He stated that his 
entire right leg continued to bother him and that he quit his 
job in 1994 due to the pain.  

At a July 2004 hearing before the Board, the veteran's 
representative acknowledged that the service medical records 
did not contain any evidence of a right leg disorder.  The 
veteran stated that he had fallen down a hill in December 
1978 and that his legs slammed into a tree when he tried to 
stop.  He stated that his legs bled, and a bone protruded 
from his leg.  He was taken by truck to a tent where his leg 
was cleaned, wrapped, and temporarily immobilized, but he was 
not given any stitches.  He was eventually sent back to his 
unit and seen at the base hospital in Fort Jackson, South 
Carolina.  He also stated that he was seen at the troop 
clinic for Bravo Company and that he continued to receive 
treatment throughout his period of service and was placed on 
a permanent profile.  Following his separation from service, 
the veteran purportedly treated himself and later sought 
treatment from a private physician and VA in 1999.  He was 
prescribed medication, but could not identify his diagnosis.  
He further testified that an x-ray had not revealed any 
pathology.

Alan Kushner, D.C. submitted a letter in July 2004 in which 
he indicated that the veteran had been under his care for his 
low back and right knee problem.  Dr. Kushner also stated 
that the veteran initially injured his knee during his 
military service.

The veteran's brother submitted a letter in September 2004 in 
which he indicated that the veteran returned on leave from 
the Army in 1978 at which time he was using crutches.  He 
stated that the veteran had told him that he had been 
marching for three or four hours when he fell and hurt his 
back and legs.  

A man who served with the veteran also submitted a statement 
in September 2002 in which he recalled a time when the 
veteran was excused from field duty because he had previously 
fallen and injured his legs.  He also stated that the veteran 
was always on and off of crutches.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a right leg disorder.  In this regard, he 
claims that he injured his right leg during his period of 
service and that he has a current right leg disorder related 
to that injury.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (2003). In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
right leg disorder.  Although the veteran contends that he 
injured his right leg during service, his service medical 
records are negative for any complaints, treatment, or 
diagnosis of a right leg injury.  More specifically, the 
veteran testified at his July 2004 hearing before the Board 
that he sustained a significant injury to his leg in December 
1978 which involved bone protruding from the knee, and that 
required treatment into January 1979.  He also stated that he 
was on permanent profile for such injury.  Service medical 
records show that the veteran sought treatment for low back 
pain in December 1978, but there is no medical evidence 
indicating that he complained of or was treated for a right 
leg disorder.  The Board finds it notable that service 
medical records are entirely silent for any evidence of an 
injury to the right leg of the degree described by the 
veteran and there are no service records of any permanent 
profile for this claimed injury. 

The Board acknowledges that two lay statements were submitted 
on behalf of the veteran relating that he had been observed 
using crutches during his period of service.  While lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, the Board observes that neither of these 
individuals stated that they had witnessed the actual injury, 
nor are they competent to testify what the veteran's 
diagnosis was at that time.  Significantly, the fact remains 
that there is no service medical evidence of record showing 
complaints, treatment, or diagnosis of a right leg disorder, 
chronic or otherwise and even if the veteran was observed 
utilizing crutches while in service, the Board finds it 
notable that the veteran did not seek treatment following his 
separation from service until 1999.  

In addition to the lack of medical evidence establishing that 
a right leg disorder manifested during service or within 
close proximity thereto, no physician has provided a medical 
opinion based on a complete review of the veteran's claims 
file that a current right leg disorder is related to the 
veteran's military service.  The record shows that there were 
no complaints, treatment, or diagnosis of a right leg 
disorder until many decades after service.  Although his 
medical records reflect his current complaints of right leg 
pain, these records do not link a right leg disorder to 
service.  

The Board does acknowledge that Alan Kushner, D.C. submitted 
a letter in July 2004 in which he stated that the veteran 
initially injured his knee in the military; however, the 
Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  In this 
regard, Dr. Kushner's statement is unsupported by the medical 
evidence of record.  Further, he provides no rationale or 
medical basis for his statement that the "right knee 
problem" for which he is treating the veteran is related to 
an initial inservice knee injury.  In the absence of any 
information relative to the basis of his assessment, the 
Board accords such an opinion only such probative value 
indicating that the appellant has had some treatment for a 
nonspecific "right knee problem" with Dr. Kushner.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right leg disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right leg disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has a current right leg disorder that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




ORDER

Service connection for a right leg disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


